Citation Nr: 1107573	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to January 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which in pertinent part denied service 
connection for hearing loss and tinnitus.

The Veteran testified before the undersigned at a September 2008 
hearing at the RO.  The hearing transcript is of record.  

In April and November 2009, the Board remanded the case for 
further development after deciding four other issues that are no 
longer on appeal.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss for VA compensation 
purposes.

2.  Tinnitus was not present in service or until years thereafter 
and is not etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Tinnitus was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2003 letter, issued prior to the initial 
adjudication of the claims, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  The letter satisfied the second and third elements 
of the duty to notify by informing the Veteran that VA would try 
to obtain medical records, employment records, or records held by 
other Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims in a 
March 2006 letter.  

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
VA's notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

There was a timing deficiency in that the March 2006 letter was 
sent after the initial adjudication of the claims.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency 
was cured by readjudication of the claims in a supplemental 
statement of the case issued in May 2006.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

In this case, VA obtained some of the Veteran's service treatment 
records and all of the identified post-service private medical 
records.  The Veteran has not received any post-service VA 
outpatient medical treatment and private treatment records have 
been obtained.  In addition, the Veteran was provided a proper VA 
audiological examination in April 2010.  

Several requests were made for the Veteran's service treatment 
records, however not all such records could be located.  
Therefore, VA determined that any further efforts to obtain the 
Veteran's service treatment records would be futile.  38 C.F.R. § 
3.159(c)(2).

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty on 
the part of VA to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, and to 
explain its decision.  Cromer v. Nicholson, 19 Vet App 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Where service medical records are missing, VA also has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The service department has 
not suggested alternate sources of records, but VA did ask the 
Veteran for copies of any records in his possession.  The Veteran 
did not have any service treatment records in his possession.  
Although he indicated in his original claim for benefits that he 
had received in-service treatment for his claimed disabilities, 
he subsequently testified that he had not experienced pertinent 
symptoms until after service.  He later reported symptoms ever 
since service, but reported no specific in-service treatment.  
Hence, it is unlikely that further efforts to obtain service 
treatment records could assist the Veteran in substantiating the 
claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service-connected 
unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

Specific to claims for service connection, impaired hearing is 
considered a disability when the auditory threshold for any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Hearing Loss

There is no evidence of hearing loss in the Veteran's available 
service treatment records and the Veteran has not reported that 
there were any in-service findings referable to hearing loss.  
However, the Veteran's VA Form DD- 214 shows that he served as an 
indirect fire infantryman; and, the Board accepts the Veteran's 
reports of noise exposure in service.

In his claim for benefits received in July 2003, the Veteran 
reported that hearing loss had begun on November 10, 1990, and 
that he had been treated from November 10, 1990 to January 15, 
1991 at Fort Benning, Georgia.

During his September 2008 hearing, the Veteran reported a history 
of noise exposure in service, but testified that he first noticed 
hearing loss approximately two years after his discharge.

An October 2008 audiogram report from Eckstein Brothers, 
Incorporated reveals that the Veteran was found to have a 40 
decibel loss at 500 Hertz., bilaterally with thresholds at all 
other frequencies reportedly showing no loss.

A private June 2009 audiology examination report revealed that 
the Veteran was diagnosed as having noise-induced hearing loss.  
The report specifically noted that the high frequency notched 
loss in the right ear was consistent with noise exposure.  The 
Veteran reported during this examination that while in service, 
he was exposed to loud noises associated with military weaponry 
and had experienced hearing loss ever since service.  This 
examination, however, did not show hearing loss as defined by VA.  

The Veteran was afforded a VA examination in April 2010.  He 
reported military noise exposure while firing mortars during 
training exercises, and denied recreational or occupational noise 
exposure.  He also reported tinnitus, more on the right than 
left, only when lying on his back.  

The audiology report which accompanied the examination report 
showed the following speech reception thresholds:

Hertz	500	1,000	2,000	3,000	4,000	

Right	30	30	25	20	15	
Left	 	30	35	20	25	25	

Speech discrimination was 100 percent in the right ear and 96 
percent in the left ear.  These findings do not show hearing loss 
for VA compensation purposes.  

There were no other reported hearing examinations during the 
appeal period.  The only hearing test of record showing hearing 
loss as defined by VA was the aforementioned October 2008 
examination.  However, this test was not conducted in accordance 
with VA requirements.  In this regard speech recognition scores 
were not reported and the specific speech reception thresholds 
were not reported.  See 38 C.F.R. § 3.385, 4.85 (2010).  
Examination conducted in accordance with VA requirements has not 
shown hearing loss as defined by VA.

The remaining and most current hearing tests of record show that 
the Veteran does not have hearing loss as defined by VA.  While 
hearing loss is a symptom observable to a lay person, testing is 
required to show that the Veteran has hearing loss as defined by 
VA.  See 38 C.F.R. § 4.85 (2010) (setting forth testing 
procedures to evaluate hearing loss disability).

As such the weight of the evidence is against a finding that the 
Veteran has current hearing loss.  Reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002).

Tinnitus

There is no evidence of tinnitus in the Veteran's available 
service treatment records.  However, as previously noted, he had 
noise exposure in service.

In his July 2003 application for benefits, the Veteran reported 
that all of his claimed disabilities, including tinnitus, began 
on November 10, 1990, the day he entered service.  He elaborated 
that ringing in his ears began in basic training.  However, at 
his September 2008 hearing, the Veteran testified that he first 
noticed tinnitus approximately two years after his discharge.  
The aforementioned June 2009 audiology examination report 
contains the Veteran's reports of tinnitus "ever since he left 
service," and the April 2010 VA examination report shows that he 
reported noticing tinnitus right after service.  

There is no contemporaneous evidence of tinnitus until July 2003, 
when the Veteran submitted his initial claim for VA benefits.  
The April 2010 VA examiner, after noting that there was no 
complaint of tinnitus found in the service treatment records, and 
that the Veteran's hearing threshold levels were not suggestive 
of noise exposure or acoustic trauma, opined that the Veteran's 
bilateral tinnitus was not related to noise exposure in service 
or hearing loss.  Although the examiner recommended "medical 
follow-up" to determine the etiology of the Veteran's tinnitus; 
the examiner ultimately concluded that the cause of the current 
tinnitus was not related to service.

The Veteran's report of a continuity of tinnitus since discharge 
from service is competent.  He first reported such continuity, 
however, years after service and only in connection with the 
claim for VA compensation.  Further, his statements have not been 
consistent.  His original claim suggests symptoms in service.  
His hearing testimony indicates that there were no in-service 
symptoms.  At other times he has reported the onset of symptoms 
"right after" service.  Given these contradictions, the reports 
of continuity beginning in service are not deemed credible.  
There is no other evidence suggesting that the current tinnitus 
may be related to service.

Accordingly, the Board concludes that the preponderance of the 
evidence is against this claim and service connection for 
tinnitus is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


